DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of Reitan et al. (“Reitan”) (US 2015/0054776 A1).
Regarding claim 1, AAPA discloses a power management chip (a power management chip 10) for a display device (display devices such as active matrix organic light-emitting diode (AMOLED) display devices), the power management chip configured to provide supply voltage required for driving the display device (the driving chip communicates with the , the power management chip comprising:
a rising-edge trigger, receiving a pulse signal and detecting rising edges of the pulse signal (the rising-edge trigger 12 receives pulses outputted by the driving chip and detects rising edges of the pulses, para. 0004);
a first counter, electrically connected to the rising-edge trigger, configured to calculate a number of the rising edges of the pulse signal (the counter 14 is electrically connected to the rising-edge trigger 12 for calculating the number of the rising edges of the pulses, para. 0004);
a digital-to-analog converter, electrically connected to the adder, configured to convert to a target voltage based on the sum obtained by the adder and the target voltage is an analog voltage value (the DAC 16 is electrically connected to the counter 14 for converting the number obtained by the counter 14 to a target voltage and outputting the same, para. 0004).
The AAPA does not specifically disclose a falling-edge trigger, receiving the pulse signal and detecting falling edges of the pulse signal;
a second counter, electrically connected to the falling-edge trigger, configured to calculate a number of the falling edges of the pulse signal;
an adder, electrically connected to the first counter and the second counter, configured to sum up the number of the rising edges of the pulse signal calculated by 
wherein the pulse signal detected by the rising-edge trigger is identical to the pulse signal detected by the falling-edge trigger, and the target voltage is an analog voltage value.
In a similar field of endeavor of driving power signal, Reitan discloses a falling-edge trigger, receiving the pulse signal and detecting falling edges of the pulse signal (a counter 68 may begin accumulating count when triggered by an event associated with a falling edge of synchronization signal 60, para. 0047);
a second counter, electrically connected to the falling-edge trigger, configured to calculate a number of the falling edges of the pulse signal (a negative edge of synchronization signal 60 may occur at time 64B and a synchronization routine may initiate counter 68B, para. 0047);
an adder, electrically connected to the first counter and the second counter, configured to sum up the number of the rising edges of the pulse signal calculated by the first counter and the number of the falling edges of the pulse signal calculated by the second counter (a sum of counters 68A and 68B or by a sum of registers associated with counters 68A and 68B, para. 0047); and
wherein the pulse signal detected by the rising-edge trigger is identical to the pulse signal detected by the falling-edge trigger (a counter 68 may begin accumulating counts when triggered by an event associated with a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the falling-edge trigger as taught by Reitan in the system of the AAPA in order to reduce the delay time in power signal.
Regarding claims 2, 5 and 10, the AAPA discloses the rising-edge trigger and the falling-edge trigger receive the pulse signal via a single wire (S-wire) interface (a driving chip communicates with the power management chip 10 via a single wire (S-wire) interface, para. 0004).
Regarding claims 3, 8 and 13, the combination of AAPA and Reitan discloses the rising-edge trigger comprises a D flip-flop and the falling-edge trigger comprises any of a RS mater-slave flip-flop and a JK flip-flop (an edge-detector circuit may include digital-logic circuitry, such as for example a series of flip-flops and logic gates, para. 0059 of Reitan).
Regarding claim 4, AAPA discloses a power management chip (a power management chip 10) for a display device (display devices such as active matrix organic light-emitting diode (AMOLED) display devices), the power management chip configured to provide supply voltage required for driving the display device (the driving chip communicates with the power management chip 10 via a single wire (S-wire) interface, paras. 0003-0004), the power management chip comprising:
(the rising-edge trigger 12 receives pulses outputted by the driving chip and detects rising edges of the pulses, para. 0004);
a first counter, electrically connected to the rising-edge trigger, configured to calculate a number of the rising edges of the pulse signal (the counter 14 is electrically connected to the rising-edge trigger 12 for calculating the number of the rising edges of the pulses, para. 0004); and 
a digital-to-analog converter, electrically connected to the adder, configured to convert to a target voltage based on the sum obtained by the adder (the DAC 16 is electrically connected to the counter 14 for converting the number obtained by the counter 14 to a target voltage and outputting the same, para. 0004).
The AAPA does not specifically disclose a falling-edge trigger, receiving the pulse signal and detecting falling edges of the pulse signal;
a second counter, electrically connected to the falling-edge trigger, configured to calculate a number of the falling edges of the pulse signal;
an adder, electrically connected to the first counter and the second counter, configured to sum up the number of the rising edges of the pulse signal calculated by the first counter and the number of the falling edges of the pulse signal calculated by the second counter; and

In a similar field of endeavor of driving power signal, Reitan discloses a falling-edge trigger, receiving the pulse signal and detecting falling edges of the pulse signal (a counter 68 may begin accumulating count when triggered by an event associated with a falling edge of synchronization signal 60, para. 0047);
a second counter, electrically connected to the falling-edge trigger, configured to calculate a number of the falling edges of the pulse signal (a negative edge of synchronization signal 60 may occur at time 64B and a synchronization routine may initiate counter 68B, para. 0047);
an adder, electrically connected to the first counter and the second counter, configured to sum up the number of the rising edges of the pulse signal calculated by the first counter and the number of the falling edges of the pulse signal calculated by the second counter (a sum of counters 68A and 68B or by a sum of registers associated with counters 68A and 68B, para. 0047); and
wherein the pulse signal detected by the rising-edge trigger is identical to the pulse signal detected by the falling-edge trigger (a counter 68 may begin accumulating counts when triggered by an event associated with a rising or falling edge of synchronization signal 60, para. 0047).

Regarding claims 6 and 11, the combination of AAPA and Reitan discloses the pulse signal detected by the rising-edge trigger is identical to the pulse signal detected by the falling-edge trigger (a counter 68 may begin accumulating counts when triggered by an event associated with a rising or falling edge of synchronization signal 60, para. 0047).
Regarding claims 7 and 12, the AAPA discloses the target voltage is an analog voltage value (the DAC 16 converts it to a corresponding voltage and outputs the same, para. 0004).
Regarding claim 9, discloses a display device, comprising a power management chip (a power management chip 10), a driving chip (the driver IC) and a display panel (display devices such as active matrix organic light-emitting diode (AMOLED) display devices), the power management chip generating a target voltage based on a pulse signal outputted by the driving chip for providing supply voltage required for driving the display panel (the driving chip communicates with the power management chip 10 via a single wire (S-wire) interface, paras. 0003-0004), the power management chip comprising:
a rising-edge trigger, receiving the pulse signal from the driving chip and detecting rising edges of the pulse signal (the rising-edge trigger 12 ;
a first counter, electrically connected to the rising-edge trigger, configured to calculate a number of the rising edges of the pulse signal (the counter 14 is electrically connected to the rising-edge trigger 12 for calculating the number of the rising edges of the pulses, para. 0004);
a digital-to-analog converter, electrically connected to the adder, configured to convert to a target voltage based on the sum obtained by the adder for driving the display panel (the DAC 16 is electrically connected to the counter 14 for converting the number obtained by the counter 14 to a target voltage and outputting the same, para. 0004).
The AAPA does not specifically disclose a falling-edge trigger, receiving the pulse signal and detecting falling edges of the pulse signal;
a second counter, electrically connected to the falling-edge trigger, configured to calculate a number of the falling edges of the pulse signal;
an adder, electrically connected to the first counter and the second counter, configured to sum up the number of the rising edges of the pulse signal calculated by the first counter and the number of the falling edges of the pulse signal calculated by the second counter; and
wherein the pulse signal detected by the rising-edge trigger is identical to the pulse signal detected by the falling-edge trigger, and the target voltage is an analog voltage value.
 (a counter 68 may begin accumulating count when triggered by an event associated with a falling edge of synchronization signal 60, para. 0047);
a second counter, electrically connected to the falling-edge trigger, configured to calculate a number of the falling edges of the pulse signal (a negative edge of synchronization signal 60 may occur at time 64B and a synchronization routine may initiate counter 68B, para. 0047);
an adder, electrically connected to the first counter and the second counter, configured to sum up the number of the rising edges of the pulse signal calculated by the first counter and the number of the falling edges of the pulse signal calculated by the second counter (a sum of counters 68A and 68B or by a sum of registers associated with counters 68A and 68B, para. 0047); and
wherein the pulse signal detected by the rising-edge trigger is identical to the pulse signal detected by the falling-edge trigger (a counter 68 may begin accumulating counts when triggered by an event associated with a rising or falling edge of synchronization signal 60, para. 0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the falling-edge trigger as taught by Reitan in the system of the AAPA in order to reduce the delay time in power signal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kobayashi et al. (US 2014/0375604 A1) disclose the rising and falling edges of a drive pulse and the accumulation unit 274 sums the respective absolute values of differences from the reference voltage of the rising detection circuit 272 and the falling detection circuit 273, para. 0037.
Yu et al. (US 2021/0068229 A1) disclose a power control circuit  comprising counter receives a rising edge of pulse signal generated based on the signal edge of detection signal, a falling edge of the pulse signal and the output voltage value represents the currently accumulated result.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JENNIFER T. NGUYEN
Examiner
Art Unit 2693



/JENNIFER T NGUYEN/           Primary Examiner, Art Unit 2693